DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
Since applicant did not amend the application to become allowable as suggested by the prior office action, examiner believes that any further interview would not be fruitful.  Thus, a rejection is written.
Regarding drawing objections, examiner notes that clarity in the claims helps to reduce the issues of the drawings.  Applicant has not shown how the “structures of claims 17-20” are present.  
Regarding 112a rejections: 
Applicant asserts the structure of claim 7 is shown in figures 6a-6b.  Figures 6a-6b show a single friction clip 314 and an inclined contact surface.  Claim 7 requires the “multiple friction clips” of claim 1.  Examiner is not persuaded.  Examiner suggests cancellation of claim 7.
Applicant asserts claim amendments of claim 15 render the 112a rejection moot.  Examiner notes that applicant does not amend the claim in a clear manner, and does not alleviate the 112a rejection of claim 15.  
Applicant asserts the 112a rejection of claim 17 is insufficient for applicant to understand because “the office action does not identify these two different functional limitations with specificity”.  These were properly listed out in the 112b rejection of claim 17, as “providing increasing resistance” and “providing lesser resistance”.  Applicant’s “reason” for not understanding is false, so is applicant’s assertion that mere misunderstanding is an excuse for non-response regarding this topic.  Applicant also 
Examiner thanks applicant for amending claim 18.  
Regarding claim 1, applicant’s arguments render claim 1 definite, but still rejected by art.  
Regarding claims 2 and 3, examiner thanks applicant for clarifying amendments.
Regarding claim 6, applicant is not clear on the term “helix” and has asked applicant what the difference is in scope between “helix” and “sequence of stair steps”.  Applicant does not help examiner understand.  Examiner is now of the assumption that “helix” is supposed to be the shape the second contact surface forms, and that applicant’s intent is to claim the shape in figure 6, but the specific manner of achieving the shape in figures 7 and 8.  Indefinite rejection is moot.
Regarding claim 9, applicant merely asserts definiteness.  
Regarding Lu, applicant asserts there is no “free range of rotation”.  Examiner notes that Lu discloses the structure, and therefore provides the function claimed by applicant.  Should applicant intend that the channel must be wider than the friction clips, applicant has not claimed this feature.  
Regarding Hallenbeck, Applicant does not provide any support for asserting Hallenbeck does not apply to applicant’s figures 6a and 6b, which is what examiner assumes applicant is referring to in claim 17.  Applicant has not confirmed nor denied this assumption.  Therefore, Hallenbeck discloses the structure of figure 6, and therefore meets all claim language of claims 17-20.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structures of claims 17-20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7, 15, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, applicant’s claim 1 requires “multiple friction clips”.  Therefore, claim 1 is generic to the stair step embodiment of figures 3b-5d; and the friction clips having protrusions of differing widths figures 7a-7d.  The embodiment in figures 6a-6b utilizes ONE friction clip, and therefore claim 1 is not a generic to the embodiment of figures 6a-6b.  Claim 7 requires defining the “portion of a helix” as “a single continuous surface”, which is therefore limited to applicant’s figures 6a-6b.  Applicant does NOT disclose the use of multiple friction clips being used with a single continuous surface of a helix.  Examiner suggests cancelling this claim.
Regarding claim 15, applicant claims “individual friction clips do not initially cause any resistance to rotation”.  Examiner notes that the individual friction clips disclosed have a center of mass that is at a distance from the axis of rotation, therefore requiring a greater torque to rotate the individual friction clips.  Examiner considers the requiring of extra torque to be considered “resistance” to rotation, since the rotation is resisted at lower torque.  Applicant has not clearly shown nor disclosed the “do not initially cause any resistance to rotation” configuration, and examiner contends that all embodiments shown by applicant have initial resistance to rotation.  Examiner is assumes that by meeting the structure required in claim 13, that the function of “do not initially cause any resistance” is met.

Regarding claim 18, applicant claims “lesser resistance is zero resistance”.  Examiner notes that applicant states this feature in [0061] but does not show or disclose how it is possible to have “zero resistance”.  Examiner notes that the presence of ANY friction or excess torque requirements are considered SOME resistance, and therefore applicant has not shown or disclosed “zero resistance”.  Examiner assumes that by meeting the structure required in claim 17, the function of “lesser resistance is zero resistance” is met.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 2 and 3, applicant claims the width of the friction clips is measured “in a direction extending between the first contact surface and the second contact surface”.  Examiner notes that the first and second contact surfaces are of the second portion and are NOT surfaces of the friction clips.  Therefore, the measurement “in a direction of” surfaces that are not on the clips, does not result in the measurement of the “width” of the clips.  Further, applicant claims “or when the multiple friction clips have differing angular widths to one another as measured angularly around the hinge shaft”.  The clips as disclosed by applicant have multiple “differing angular widths”, because each and every clip has a full 360 degree rotation around the hinge shaft.  The measurement of “widths” is not defined by this phrase either, and can be any fraction of the 360 degree rotation.  
Regarding claim 7: applicant claims the “portion of the helix” is a “single continuous surface”.  Examiner notes that this is shown in figures 6a and 6b, which are NOT included as generic in claim 1 because the embodiment of figures 6a and 6b uses ONLY ONE friction washer.  Applicant does not disclose an embodiment with a continuous helix surface with multiple friction clips.  Please 112a rejection above regarding mixing of embodiments.
Regarding claim 9: examiner notes that claim 9 reiterates the function stated in claim 1.  Examiner is unsure how claim 9 further limits claim 1.  Please also note that claim 1 cannot perform the function claimed with the structure included in claim 1.  Examiner further asks if the structure required to perform the function of claim 9 is equivalent to that of claim 8, and examiner is unsure of the structure included in claim 9.  

Regarding claim 15: applicant does not claim any structural limitation, but only claims a function of “do not initially cause any resistance to rotation”.  Examiner notes that applicant has not disclosed any structure capable of performing this function.  Examiner notes that by meeting the structure of claim 13, the function of claim 15 is met.
Regarding claim 16: applicant has only defined two surfaces that delimit a range of rotation, but somehow requires these two surfaces to result in different ranges of rotation.  Examiner notes that by making the range of rotation zero for a first friction clip, applicant’s structure has made all friction clips’ range of motion as zero.  
Regarding claim 17: applicant has defined the hinge assembly by two different functional limitations: “providing increasing resistance….” and “providing a lesser resistance…”.  Applicant seems to claim the resistance increases in a first rotation direction, and decreases in the opposite direction, but also “once again increases as rotation continues in the opposite direction”.  Examiner notes that applicant has taken this phrase from paragraphs [0060]-[0063], but does NOT disclose any structure or embodiment that performs this function.  Examiner is unsure of the scope of the functional limitations.  For purposes of examination, since applicant does NOT claim “multiple friction clips” in claim 17, examiner assumes that the embodiment of figures 6a-6b meet the functional limitations claimed.  Examiner notes that the friction of figures 6a and 6b increases in one direction and decreases in the opposite direction, however applicant includes no discussion of the “once again increasing” friction, and one of ordinary skill in the art does not understand how to make or use a hinge that has a “once again increasing” function.  

Regarding claim 19: applicant claims “increase in resistance occurs in even increments”.  Examiner is unsure what this is, as applicant has not shown any structure or embodiment capable of performing this structure.  Since examiner has assumed claim 17 refers to the embodiment of figure 6a-6b, examiner assumes that the smooth inclined surface used in figure 6a-6b provides an increase in resistance at a steady rate over even increments.
Regarding claim 20: Applicant claims “resistance is concentrated”, but does not show any figure or embodiment that does so.  Examiner is unsure of the scope of this phrase, or the structural limitations required by this functional limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102a1 as being anticipated by 2007/0101543 Lu.

    PNG
    media_image1.png
    557
    780
    media_image1.png
    Greyscale
between the first contact surface and the second contact surface (abut both contact surfaces as the hinge shaft 33 rotates), individual friction clips having different free ranges of rotation as defined at least in part by the first contact surface and the second contact surface (the range of motion is entirely defined by the contact surfaces of channel 111; applicant does not provide any further structural enablement to create the “different” free ranges of rotation).

Regarding claim 2, Lu discloses the device of claim 1, wherein the multiple friction clips have equal widths to one another (shown in figure 5) as measured in a direction extending between the first contact surface and the second contact surface or wherein the multiple friction clips have equal angular widths to one another as measured angularly around the hinge shaft.  

Regarding claim 5, Lu discloses the device of claim 1, wherein the first and second contact surfaces are parallel to one another (forming channel 111) and to the hinge shaft (in the manner shown by applicant).



Regarding claim 7, examiner notes that applicant has improperly mixed embodiments in claim 7.  Please see 112a rejection above.

Regarding claim 9, examiner notes that claim 1 states that “free ranges of rotation as defined at least in part by the first contact surface and the second contact surface”, while claim 9 states “first contact surface and the second contact surface collectively define a different free range of rotation for each individual friction clip”.  Examiner is unsure how this is different in scope.  Examiner contends that this is met in claim 1 and therefore meets claim 9.  

Regarding claim 10, Lu discloses the device of claim 1, wherein the first contact surface and the second contact surface define a free range of rotation of zero degrees for one individual friction clip, and all friction clips, have a range of zero in Lu.  

Regarding claim 11, Lu discloses the device of claim 1, wherein rotation of the hinge shaft 33 beyond the free range of rotation (which is zero) causes slippage between the hinge shaft and the individual friction clip (as known in the art, discussed in the abstract of Lu). 

Regarding claim 12, Lu discloses the device of claim 1, wherein the individual adjacent friction clips contact one another (figure 5).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 2095866 Hallenbeck.
Examiner notes that these claims are rejected under 102/103 based on the 112a and 112b issues regarding the scope of the functional limitations claimed.  Examiner has also assumed that claim 17 refers to embodiment of figures 6a-6b, since no other claim included them in the generic claim.  
Regarding claim 17, Hallenbeck discloses a device, comprising: 
first 7 and second 9 portions; and, 

    PNG
    media_image2.png
    463
    278
    media_image2.png
    Greyscale
a variable resistance hinge assembly (figure 1) that rotationally secures the first and second portions (along hinge pin 10), the variable resistance hinge assembly 
providing increasing resistance as rotation of the first and second portions continues in a given direction (having an inclined surface that compresses spring 18, the resistance increasing as the spring compresses) and 
when rotation switches to an opposite direction, the variable resistance hinge assembly 
providing a lesser resistance that once again increases as rotation continues in the opposite direction (the incline surface is only inclined in one direction, so the reverse direction relaxes spring 18, and therefore provides the function claimed).  
Please see 112a and 112b rejections above.  Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 18, Please see 112a and 112b rejections above; Hallenbeck discloses the device of claim 17, wherein the increasing resistance occurs incrementally, by incredibly small increments based on the surface of the second surface of Hallenbeck.  



Regarding claim 20, Hallenbeck discloses the device of claim 17, wherein the increasing resistance is concentrated toward an end of a range of rotation of the first and second portions.  Examiner notes that the inclined surface is highest at one rotational position, and not at the other.  


Allowable Subject Matter
Claims 3, 4 and 8, 13-16, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that in order for the claimed device to enable the function of “different range of rotation”, the combination of the width of the friction clip, and the number and spacing of contact surfaces, are required.  Should applicant have any further questions, applicant is invited to call the examiner.  
The following is a statement of reasons for the indication of allowable subject matter:  In claim 13, applicant requires the range of motion be different between at least two of the friction clips.  Examiner notes that the prior art discloses a plurality of friction clips, each having their own range of motion, but all ranges of motion are identical.
Examiner suggests cancellation of claims 7, 15, 17-20, and remove indefinite language from claims 2 and 3, and amend claim 1 to include the structure of either claim 3 or claim 8, may result in an .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677